Name: Council Decision (EU) 2019/448 of 18 March 2019 on the submission, on behalf of the European Union, of a proposal for the listing of methoxychlor in Annex A to the Stockholm Convention on Persistent Organic Pollutants
 Type: Decision
 Subject Matter: deterioration of the environment;  health;  environmental policy;  international affairs;  chemistry
 Date Published: 2019-03-20

 20.3.2019 EN Official Journal of the European Union L 77/74 COUNCIL DECISION (EU) 2019/448 of 18 March 2019 on the submission, on behalf of the European Union, of a proposal for the listing of methoxychlor in Annex A to the Stockholm Convention on Persistent Organic Pollutants THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 14 October 2004 the Stockholm Convention on Persistent Organic Pollutants (the Convention) was concluded by the European Community by means of Council Decision 2006/507/EC (1). (2) As a Party to the Convention, the Union may submit proposals for the amendment of the Annexes to the Convention. Annex A to the Convention lists chemicals to be eliminated, Annex B lists chemicals to be restricted and Annex C lists chemicals the releases of which from unintentional production are to be reduced or eliminated. (3) According to available scientific information and review reports, and taking due account of the screening criteria set out in Annex D to the Convention, methoxychlor exhibits characteristics of a persistent organic pollutant. (4) Methoxychlor is not approved as an active substance pursuant to Regulation (EC) No 1107/2009 of the European Parliament and of the Council (2) and is therefore not allowed to be placed on the market or used in the Union in plant protection products. Methoxychlor is also not approved as an active substance pursuant to Regulation (EU) No 528/2012 of the European Parliament and of the Council (3) and is therefore not allowed to be placed on the market or used in the Union in biocidal products. Moreover, methoxychlor is not registered in accordance with Regulation (EC) No 1907/2006 of the European Parliament and of the Council (4) and, consequently, it is not allowed to be manufactured or placed on the market in the Union in quantities of 1 tonne or more per year per manufacturer or importer. (5) Although methoxychlor was phased out in the Union many years ago, it may still be used as a pesticide and dispersed in the environment outside the Union, which may be the reason why it is detected in the environment. Due to the potential for long-range environmental transport of methoxychlor, the measures taken nationally or at Union level are not sufficient to safeguard a high level of protection of the environment and human health, and wider international action is necessary. (6) The Union should therefore submit a proposal to the Secretariat of the Convention for the listing of methoxychlor in Annex A to the Convention, HAS ADOPTED THIS DECISION: Article 1 The Union shall submit a proposal for the listing of methoxychlor (CAS No: 72-43-5, EC No 200-779-9) in Annex A to the Stockholm Convention on Persistent Organic Pollutants (the Convention). The Commission, on behalf of the Union, shall communicate the proposal referred to in the first subparagraph to the Secretariat of the Convention with all the information required under Annex D to the Convention. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 March 2019. For the Council The President P. DAEA (1) Council Decision 2006/507/EC of 14 October 2004 concerning the conclusion, on behalf of the European Community, of the Stockholm Convention on Persistent Organic Pollutants (OJ L 209, 31.7.2006, p. 1). (2) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). (3) Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (OJ L 167, 27.6.2012, p. 1). (4) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1).